DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et. al. [2018/0084234].
Regarding claim 1, Yamamoto teaches:
A display apparatus configured to display an image corresponding to an image signal [fig. 1], the display apparatus comprising: a receiver configured to receive a first command irregularly transmitted from outside [fig. 1, item 252A];
a transmitter configured to transmit the first command and a second command for requesting an operation of the image signal for each frame to another display apparatus [fig. 1, connection from item 256A to item 254B]
and a controller configured to cause the transmitter to transmit the first command and the second command to the other display apparatus for each frame [fig. 2, controller 280A. Note HDMI signal commands include visual and audio commands].

Claims 11 and 20 are substantially similar to claim 1 and are rejected using the same citations.

Regarding claim 2, Yamamoto further teaches:
wherein the controller causes the transmitter to transmit the second command to the other display apparatus and then the transmitter to transmit the first command to the other display apparatus [fig. 2, controller 280A. Note HDMI signal commands include visual and audio commands].

Regarding claim 3, Yamamoto further teaches:
wherein the controller causes the transmitter to transmit a command that includes both the first command and the second command, to the other display apparatus [fig. 2, controller 280A. Note HDMI signal commands include visual and audio commands].

Regarding claim 4, Yamamoto further teaches:
wherein if the first command cannot be transmitted to the other display apparatus in one frame, the controller causes part of the first command to be transmitted to the other display apparatus in a next frame [§0084]

Regarding claims 5 and 12, Yamamoto further teaches:
wherein the display apparatus is connected to the other display apparatus via a cable, the transmitter - 57 -10201405US01 performs a full-duplex or half-duplex communication with the other display apparatus, and the cable is an eight-wire or nine-wire cable [fig. 2, controller 280A. Note HDMI connection is a full-duplex interface with 8 wires].

Regarding claims 6 and 13, Yamamoto further teaches:
wherein the transmitter performs a multipoint communication with the other display apparatus [fig. 2, controller 280A. Note HDMI signal commands include visual and audio commands].

Regarding claim 19, Yamamoto further teaches:
wherein each of the display apparatus and the other display apparatus includes a determination unit and a voltage setting unit, wherein the determination unit in the display apparatus determines - 61 -10201405US01 whether or not the other display apparatus is connected by detecting a voltage set by the voltage setting unit of the other display apparatus §0128].

Allowable Subject Matter
Claims 7-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art does not teach “…wherein the display apparatus is connected to the other display apparatus via a cable, the transmitter performs a half-
Regarding claim 8, the prior art does not teach “…wherein the display apparatus is connected to the other display apparatus via a cable, the transmitter performs a full-duplex communication with the other display apparatus, the cable is a cross cable, and the transmitter has a pin connected to a cross connection in the cross cable.”
Regarding claim 9, the prior art does not teach “…wherein the display apparatus is connected to the other display apparatus via a cable, the transmitter performs a full-duplex communication with the other display apparatus, the cable is a straight or cross cable, and the transmitter includes a switching unit configured to switch transmission and reception directions according to whether the cable is the straight cable or the cross cable.”
Regarding claim 10, the prior art does not teach “…wherein each of the display apparatus and the other display apparatus includes a light amount adjuster configured to adjust a light amount for forming the image, and an image processor configured to acquire a feature amount of the image, and wherein the display apparatus: acquires the feature amount from the other display apparatus by transmitting the second command from the transmitter to the other display apparatus, calculates a light amount adjustment value for each display apparatus using the feature amount acquired in the display apparatus and the feature amount acquired from the other display apparatus, and controls the light amount adjuster of the display apparatus in accordance with the light amount adjustment value, transmits the light amount adjustment value from the transmitter to the other display apparatus, and makes the other display apparatus control the light amount adjustment value.”
Regarding claim 14, the prior art does not teach “…wherein the display apparatus is connected to the other display apparatus via a cable, the first and second transmitter perform a half-duplex communication with the other display apparatus, the cable is a cross cable, and each of the first transmitter and the second transmitter includes a pin connected to a straight connection in the cross cable.”
Regarding claim 15, the prior art does not teach “…wherein one of the first and second transmitters performs the full-duplex communication with the other display apparatus, the other performs the half-duplex communication, and the cable is the eight-wire cable.”
Regarding claim 16, the prior art does not teach “…wherein the first transmitter performs the full-duplex communication with the other display apparatus, the second transmitter performs the half-duplex communication, the cable is the cross cable, and the first transmitter includes a pin connected to a cross connection in the cross cable.”
Regarding claim 17, the prior art does not teach “…wherein the display apparatus is connected to the other display apparatus via a cable, the cable is a straight cable or cross cable, one of the first and second transmitters which performs a full-duplex communication with the other display apparatus including a switching unit for switching transmission and reception directions according to whether the cable is the straight cable or the cross cable.”
Regarding claim 18, the prior art does not teach “…wherein each of the display apparatus and the other display apparatus includes a light amount adjuster configured to adjust a light amount for forming the image, and an image processor configured to acquires a feature amount of the image, and wherein the display apparatus: acquires the feature amount from the other display apparatus by transmitting the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625